                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

   In re PETER DIPIETRO,              Civil Action 19-14031
                                      (NLH/AMD)
                   Plaintiff.
                                      MEMORANDUM OPINION & ORDER




APPEARANCES:

PETER DIPIETRO
4321 ATLANTIC BRIGANTINE BLVD.
BRIGANTINE, NJ 08203

     Appearing pro se

HILLMAN, District Judge

     WHEREAS, Plaintiff, Peter DiPietro, who is appearing pro

se, submitted a document for filing styled “On Petition for a

Writ of Prohibition of all actions by the corporate STATE OF NEW

JERSEY, all its agencies, corporation, municipalities, and

franchises”; and

     WHEREAS, Plaintiff has submitted a filing fee of $47.00,

presumably in an attempt to file his “Writ of Prohibition” as a

“miscellaneous paper (any document not related to a pending case

or proceeding)” under Appendix K, Schedule of Fees, in the Local

Rules; but

     WHEREAS, the Court finds that Plaintiff’s filing does not

qualify as a miscellaneous paper, but instead constitutes a
“civil action or proceeding other than an application for writ

of habeas corpus” under Appendix K, which requires a $400 filing

fee, or in lieu of that, a properly supported application to

proceed without prepayment of fees (“in forma pauperis

application” or “IFP”);

     THEREFORE,

     IT IS on this   28th         day of      August     , 2019

     ORDERED that Clerk of the Court shall issue Plaintiff a

refund of the $47.00 fee; and it is further

     ORDERED that within 20 days, Plaintiff shall either pay the

appropriate $400 filing fee or submit the proper IFP application

to proceed without prepayment of fees 1; and it is further

     ORDERED that if Plaintiff submits the $400 filing fee or

IFP application, the Court will screen Plaintiff’s filing to

determine whether it falls within the scope of this Court’s

January 3, 2013 Order in Civil Action 1:12-2338, DiPietro v.

Morisky, et al., Docket No. 28, where this Court Ordered that

Plaintiff was enjoined from filing any claims in this District

relating to his 2000 New Jersey state court divorce and child

custody case without prior permission of the Court (“Preclusion


1The proper IFP application can be obtained from the Clerk’s
office or on the Court’s website:
https://www.njd.uscourts.gov/forms/application-proceed-forma-
pauperis-non-prisoner-ao-239
                                2
Order”); and it is further

     ORDERED that if Plaintiff fails to submit the appropriate

filing fee or IFP application within 20 days, the Clerk shall

mark this matter as CLOSED.



                                       s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                3
